DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 04/27/2021.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the valuation" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the variable amount” in the 7th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “the variable amount” in the 9th line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent on claims 1, 8, and 16 respectively.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim is directed towards a financial instrument, the Cambridge dictionary defines a financial instrument as “a financial asset that can be bought or sold, such as a bond, share, or other security (= an investment that can be traded)”, under broadest reasonable interpretation, a financial instrument could be a virtual asset, which does not fall within one of the four categories, as this is not a process, machine, manufacture, or composition of matter.  Further, a financial asset could be considered software per se, which is also non-statutory subject matter.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) – While, as noted above, claims 1-7 do not pass step 1 of the analysis, for the purposes of compact prosecution, the Examiner will treat the claims 1-7 as if rewritten to pass step 1.  As such, claims 8-20 do pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method and non-transitory computing device. 
Step 2A – Prong One (Do the claims recite an abstract idea?) 
Claim 1 recites an idea in part by:
A financial instrument, comprising: a principal loan amount based on the valuation of a parcel of property; and a farm crop based variable loan amount based on a price for a farm crop on a farm crop index.

Claims 8 and 16 recite an idea in part by:
creating a financial instrument, comprising: determining a principal loan amount based on data of a valuation of a parcel of property; and
determining a farm crop based variable loan amount based on price data for a farm crop; and
creating a financial instrument for an applicant wherein the financial instrument requires payment of the principal loan amount and the variable loan amount over a period of time.

The steps recited above in Step 2A prong 1 of the analysis under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a memory, and a non-transitory computing device, nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a memory, and a non-transitory computing device.  The memory, and non-transitory computing device are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply the judicial exception using generic computer components is not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the memory, and non-transitory computing device is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, and a non-transitory computing device to perform the recited above in Step 2A prong 1 amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites using information from a memory and computer to  create and manage a financial instrument based on the value of the parcel and crop associated with the instrument. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-7, 9-15, and 17-20 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas merely being applied with generic computer components.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.

 Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella (US Patent Application Publication 20200294133), “Cella”.
As per claim 8, Cella discloses:
A computer implemented method for creating a financial instrument, comprising: [0238], [0250] The term smart contract (and other forms or variations) as utilized herein may be understood broadly to describe a method, system, connected resource or wide area network offering one or more resources useful to assist or perform actions, tasks or things by embodiments disclosed herein… In embodiments the data collection systems 166 and the monitoring systems 164 may monitor one or more events related to a loan, debt, bond, factoring agreement, or other lending transaction, such as events related to requesting a loan, offering a loan, accepting a loan, providing underwriting information for a loan, providing a credit report, deferring a required payment
determining a principal loan amount based on data, stored in memory, of a valuation of a parcel of property; and [0145-0146], [0208], [0218], [0771] The term loan collateral, collateral, item of collateral, collateral item, and the like as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan collateral may relate to any asset or property that a borrower promises to a lender as backup in exchange for a loan, and/or as security for the loan. Collateral may be any item of value that is accepted as an alternate form of repayment in case of default on a loan. Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility… Collateral may include more than one item or types of items… A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction… Outcomes and events of a refinancing activity may be recorded in a distributed ledger. Based on the outcome of a refinance activity, a smart contract for the refinance loan may be automatically reconfigured to define the terms and conditions for the new loan such as a principal amount of debt, a balance of debt, a fixed interest rate, a variable interest rate, a payment amount, a payment schedule, a balloon payment schedule, a specification of collateral, a specification of substitutability of collateral, a party, a guarantee, a guarantor, a security, a personal guarantee, a lien, a duration, a covenant, a foreclose condition, a default condition, and a consequence of default… In embodiments, a database service may be provided herein that embodies, enables, or is associated with a blockchain, ledger, such as a distributed ledger, or the like, such as in connection with any of the embodiments described herein or in the document incorporated by reference that refer to them. In embodiments, the database service may comprise a transparent, immutable, and cryptographically verifiable ledger database service, such as the Amazon™ QLDB™ database service. The database service may be included within one or connected with or more of the layers or microservices of a lending enablement platform 100, such as the adaptive intelligent systems 158 layer or the data storage layer 168. The service may be used, for example, in connection with a centralized ledger that records all changes or transactions and maintains an immutable record of these changes, such as by tracing an entity through various environments or processes, tracking the history of debits and credits in a series of transactions, or validating facts relevant to an underwriting process, a claim, or a legal or regulatory proceeding.
determining a farm crop based variable loan amount based on price data, stored in memory, for a farm crop; and [0137], [0145-0146], [0218], [0191], [0771] The term loan collateral, collateral, item of collateral, collateral item, and the like as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan collateral may relate to any asset or property that a borrower promises to a lender as backup in exchange for a loan, and/or as security for the loan. Collateral may be any item of value that is accepted as an alternate form of repayment in case of default on a loan. Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility… Collateral may include more than one item or types of items… A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction… Certain events may be considered loan-related events in certain embodiments, and/or in certain contexts, but may not be considered a loan-related event in another embodiment or context. Many events may be associated with loans but may be caused by external triggers not associated with a loan. However, in certain embodiments, an externally triggered event (e.g., a commodity price change related to a collateral item) may be loan-related events… In embodiments, a database service may be provided herein that embodies, enables, or is associated with a blockchain, ledger, such as a distributed ledger, or the like, such as in connection with any of the embodiments described herein or in the document incorporated by reference that refer to them. In embodiments, the database service may comprise a transparent, immutable, and cryptographically verifiable ledger database service, such as the Amazon™ QLDB™ database service. The database service may be included within one or connected with or more of the layers or microservices of a lending enablement platform 100, such as the adaptive intelligent systems 158 layer or the data storage layer 168. The service may be used, for example, in connection with a centralized ledger that records all changes or transactions and maintains an immutable record of these changes, such as by tracing an entity through various environments or processes, tracking the history of debits and credits in a series of transactions, or validating facts relevant to an underwriting process, a claim, or a legal or regulatory proceeding.
creating a financial instrument for an applicant wherein the financial instrument requires payment of the principal loan amount and the variable loan amount over a period of time. [0137-0138], [0145-0146], [0189-0191], [0218], [0227], [0771] The term loan-related activities (and similar terms) as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan related activity may include activities related to the generation, maintenance, termination, collection, enforcement, servicing, billing, marketing, ability to perform, or negotiation of a loan. Loan-related activity may include activities related to the signing of a loan agreement or a promissory note, review of loan documents, processing of payments, evaluation of collateral, evaluation of compliance of the borrower or lender to the loan terms, renegotiation of terms, perfection of security or collateral for the loan, and/or a negation of terms… In certain embodiments, the valuation model and/or parameters of the valuation model (e.g., assumptions, calibration values, etc.) may be determined and/or negotiated as a part of the terms and conditions of the transaction (e.g., a loan, a set of loans, and/or a subset of the set of loans)… The term loan collateral, collateral, item of collateral, collateral item, and the like as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan collateral may relate to any asset or property that a borrower promises to a lender as backup in exchange for a loan, and/or as security for the loan. Collateral may be any item of value that is accepted as an alternate form of repayment in case of default on a loan. Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility… Collateral may include more than one item or types of items… A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction…. In a non-limiting example, an aggregation circuit may be structured to provide lenders a mechanism to aggregate loans together from a plurality of loans, such as based on a loan attribute, parameter, term or condition, financial entity, and the like, to become an aggregation of loans.

As per claim 9, Cella discloses:
further including determining a change in the variable loan amount based on a comparison of an initial parcel value, stored in memory, for a loan commencement date and a parcel value, stored in memory, for a subsequent date. [0145], [0222], [0771], [0900], [0913] One or more group of off-set items of collateral may be identified (step S824) where each item in a group of off-set items of collateral shares a common attribute with at least one of the items of collateral. Marketplace information may then be monitored for data related to off-set items of collateral (step S826). The monitored marketplace information regarding one or more off-set items of collateral may be used to update a value of an item of collateral (step S828). The loan-entry in the distributed ledger may be updated (5830) with the updated value of the item of collateral… The smart contract services circuit 6110 may also redefine the subset of collateral 6116 based on an updated value for an item of collateral, thus rebalancing the items of collateral used for a set of loans based on the values of the collateral items. The identification of the subset of collateral 6116 may be identified in real-time when the common attribute changes in real time (e.g., a status of an item of collateral or whether collateral is in transit during a defined time period)… Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop… In embodiments, a database service may be provided herein that embodies, enables, or is associated with a blockchain, ledger, such as a distributed ledger, or the like, such as in connection with any of the embodiments described herein or in the document incorporated by reference that refer to them. In embodiments, the database service may comprise a transparent, immutable, and cryptographically verifiable ledger database service, such as the Amazon™ QLDB™ database service. The database service may be included within one or connected with or more of the layers or microservices of a lending enablement platform 100, such as the adaptive intelligent systems 158 layer or the data storage layer 168. The service may be used, for example, in connection with a centralized ledger that records all changes or transactions and maintains an immutable record of these changes, such as by tracing an entity through various environments or processes, tracking the history of debits and credits in a series of transactions, or validating facts relevant to an underwriting process, a claim, or a legal or regulatory proceeding.

As per claim 10, Cella discloses:
further including determining a change in the variable loan amount based on calculating a differential between an initial parcel value at a loan commencement date and a parcel value from a third party index of real estate values at a subsequent date. [0145], [0222], [0242], [0276], [0900], [0913] One or more group of off-set items of collateral may be identified (step S824) where each item in a group of off-set items of collateral shares a common attribute with at least one of the items of collateral. Marketplace information may then be monitored for data related to off-set items of collateral (step S826). The monitored marketplace information regarding one or more off-set items of collateral may be used to update a value of an item of collateral (step S828). The loan-entry in the distributed ledger may be updated (5830) with the updated value of the item of collateral… The smart contract services circuit 6110 may also redefine the subset of collateral 6116 based on an updated value for an item of collateral, thus rebalancing the items of collateral used for a set of loans based on the values of the collateral items. The identification of the subset of collateral 6116 may be identified in real-time when the common attribute changes in real time (e.g., a status of an item of collateral or whether collateral is in transit during a defined time period)… Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop… In embodiments, the platform or system may further include a market value data collection service that monitors and reports on marketplace information relevant to the value of the collateral…Information may be linked to external information (e.g., external sources).


As per claim 11, Cella discloses:
further including determining a change in the variable loan amount based on calculating a differential between an initial parcel value at a time the loan was commenced and a parcel value from a government index of real estate values. [0145], [0179], [0222], [0242], [0248], [0276], [0900], [0913] One or more group of off-set items of collateral may be identified (step S824) where each item in a group of off-set items of collateral shares a common attribute with at least one of the items of collateral. Marketplace information may then be monitored for data related to off-set items of collateral (step S826). The monitored marketplace information regarding one or more off-set items of collateral may be used to update a value of an item of collateral (step S828). The loan-entry in the distributed ledger may be updated (5830) with the updated value of the item of collateral… The smart contract services circuit 6110 may also redefine the subset of collateral 6116 based on an updated value for an item of collateral, thus rebalancing the items of collateral used for a set of loans based on the values of the collateral items. The identification of the subset of collateral 6116 may be identified in real-time when the common attribute changes in real time (e.g., a status of an item of collateral or whether collateral is in transit during a defined time period)… Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property…Information may be linked to external information (e.g., external sources)… Similarly, a group of actions from start to finish relating to a default may also be considered a single loan-related action. Appraisal, inspection, funding and recording, without limitation, may all also be considered loan-related actions that have occurred, as well as events relating to the loan, and may also be loan-related events. Similarly, these activities of completing these actions may also be considered loan-related activities (e.g., appraising, inspecting, funding, recording, etc.), without limitation. In certain embodiments, a smart contract or robotic process automation system may perform loan-related actions, loan-related events, or loan-related activities for one or more of the parties, and process appropriate tasks for completion of the same…In the context of a lending enablement platform 100 and set of lending application 144, various entities 198 may include any of the wide variety of assets, systems, devices, machines, facilities, individuals or other entities mentioned throughout this disclosure or in the documents incorporated herein by reference, such as… workers 194 (such as banking workers, loan officers, financial service personnel, managers, inspectors, brokers (e.g., mortgage brokers), attorneys, underwriters, regulators, assessors, appraisers, process supervisors, security personnel, safety personnel and many others);… such as ones within which transactions occur in various goods and services, such that monitoring of the external marketplaces 188 and various entities 198 within them may provide lending-relevant information, such as with respect to the price or value of items, the liquidity of items, the characteristics of items, the rate of depreciation of items, or the like.

As per claim 12, Cella discloses:
further including dividing the financial instrument into a number of segments each containing a portion of the principal loan amount and the farm crop based variable loan amount. [0135], [0146], [0189]  In certain embodiments, the smart contract service may automatically commit one of the borrower or the lender to the terms (at least as an offer), and may present the offer to the other one of the borrower or the lender for execution. In certain embodiments, a loan agreement may include multiple borrowers and/or multiple lenders, for example where a set of loans includes a number of beneficiaries of payment on the set of loans, and/or a number of borrowers on the set of loans. In certain embodiments, the risks and/or obligations of the set of loans may be individualized (e.g., each borrower and/or lender is related to specific loans of the set of loans), apportioned (e.g., a default on a particular loan has an associated loss apportioned between the lenders), and/or combinations of these (e.g., one or more subsets of the set of loans is treated individually and/or apportioned)... A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction. A set of collateral items may be defined, and within that set substitution, removal or addition of collateral items may be effected. For example, a collateral item may be, without limitation: a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop…In certain embodiments, the valuation model and/or parameters of the valuation model (e.g., assumptions, calibration values, etc.) may be determined and/or negotiated as a part of the terms and conditions of the transaction (e.g., a loan, a set of loans, and/or a subset of the set of loans).

As per claim 16, claim 16 recites substantially similar limitations to those found in claim 8, therefor claim 16 is rejected under the same art and rational as claim 8.  Furthermore, Cella, discloses a non-transitory computer device [2014].

As per claim 17, Cella discloses:
wherein the instructions further include, when a requirement for payment during a first period is satisfied, the variable loan amount is recalculated. [0518] For example, a user of the negotiation solution 232 may create, configure (such as using one or more templates or libraries), modify, set or otherwise handle (such as in a user interface of the negotiation solution 232 and/or RPA system 154) various rules, thresholds, conditional procedures, workflows, model parameters, and the like that determine, or recommend, a negotiation action or plan for a lending transaction negotiation based on one or more events, conditions, states, actions, or the like, where the negotiation plan may be based on various factors, such as prevailing market interest rates, interest rates available to the lender from secondary lenders, risk factors of the borrower, the lender, one or more guarantors, market risk factors and the like (including predicted risk based on one or more predictive models using artificial intelligence 156), status of debt, condition of collateral 102 or assets 218 used to secure or back a loan, state of a business or business operation (e.g., receivables, payables, or the like), conditions of parties 210 (such as net worth, wealth, debt, location, and other conditions), behaviors of parties (such as behaviors indicating preferences, behaviors indicating negotiation styles), and many others. Negotiation may include negotiation of lending transaction terms and conditions, debt restructuring, foreclosure activities, setting interest rates, changes in interest rate, changes in priority of secured parties, changes in collateral 102 or assets 218 used to back or secure debt, changes in parties, changes in guarantors, changes in payment schedule, changes in principal balance (e.g., including forgiveness or acceleration of payments), and many other transactions or terms and conditions.

As per claim 18, Cella discloses:
wherein, when a requirement for payment during a first period is satisfied, the instructions execute to obtain a new valuation of the parcel of property and recalculate the variable loan amount based on the new valuation. [0518] For example, a user of the negotiation solution 232 may create, configure (such as using one or more templates or libraries), modify, set or otherwise handle (such as in a user interface of the negotiation solution 232 and/or RPA system 154) various rules, thresholds, conditional procedures, workflows, model parameters, and the like that determine, or recommend, a negotiation action or plan for a lending transaction negotiation based on one or more events, conditions, states, actions, or the like, where the negotiation plan may be based on various factors, such as prevailing market interest rates, interest rates available to the lender from secondary lenders, risk factors of the borrower, the lender, one or more guarantors, market risk factors and the like (including predicted risk based on one or more predictive models using artificial intelligence 156), status of debt, condition of collateral 102 or assets 218 used to secure or back a loan, state of a business or business operation (e.g., receivables, payables, or the like), conditions of parties 210 (such as net worth, wealth, debt, location, and other conditions), behaviors of parties (such as behaviors indicating preferences, behaviors indicating negotiation styles), and many others. Negotiation may include negotiation of lending transaction terms and conditions, debt restructuring, foreclosure activities, setting interest rates, changes in interest rate, changes in priority of secured parties, changes in collateral 102 or assets 218 used to back or secure debt, changes in parties, changes in guarantors, changes in payment schedule, changes in principal balance (e.g., including forgiveness or acceleration of payments), and many other transactions or terms and conditions.

As per claim 19, Cella discloses:
wherein, when a requirement for payment during a first period is satisfied, the instructions execute to obtain new price data for the farm crop and recalculate the variable loan amount based on the new price data. [0139], [0146], [0518] Loan terms may specify aspects of an interest rate, collateral, foreclose conditions, consequence of debt, payment options, payment schedule, a covenant, and the like. Loan terms may be negotiable or may change during the life of a loan. Loan terms may be change or be affected by outside parameters such as market prices, bond prices, conditions associated with a lender or borrower, and the like… For example, a user of the negotiation solution 232 may create, configure (such as using one or more templates or libraries), modify, set or otherwise handle (such as in a user interface of the negotiation solution 232 and/or RPA system 154) various rules, thresholds, conditional procedures, workflows, model parameters, and the like that determine, or recommend, a negotiation action or plan for a lending transaction negotiation based on one or more events, conditions, states, actions, or the like, where the negotiation plan may be based on various factors, such as prevailing market interest rates, interest rates available to the lender from secondary lenders, risk factors of the borrower, the lender, one or more guarantors, market risk factors and the like (including predicted risk based on one or more predictive models using artificial intelligence 156), status of debt, condition of collateral 102 or assets 218 used to secure or back a loan, state of a business or business operation (e.g., receivables, payables, or the like), conditions of parties 210 (such as net worth, wealth, debt, location, and other conditions), behaviors of parties (such as behaviors indicating preferences, behaviors indicating negotiation styles), and many others. Negotiation may include negotiation of lending transaction terms and conditions, debt restructuring, foreclosure activities, setting interest rates, changes in interest rate, changes in priority of secured parties, changes in collateral 102 or assets 218 used to back or secure debt, changes in parties, changes in guarantors, changes in payment schedule, changes in principal balance (e.g., including forgiveness or acceleration of payments), and many other transactions or terms and conditions… A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction. A set of collateral items may be defined, and within that set substitution, removal or addition of collateral items may be effected. For example, a collateral item may be, without limitation: a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop

As per claim 20, Cella discloses:
wherein, when a requirement for payment during a first period is satisfied, the instructions execute to obtain a new valuation of the parcel of property and new price data for the farm crop and recalculate the variable loan amount based on the new valuation and new price data. [0139], [0146], [0518] Loan terms may specify aspects of an interest rate, collateral, foreclose conditions, consequence of debt, payment options, payment schedule, a covenant, and the like. Loan terms may be negotiable or may change during the life of a loan. Loan terms may be change or be affected by outside parameters such as market prices, bond prices, conditions associated with a lender or borrower, and the like… For example, a user of the negotiation solution 232 may create, configure (such as using one or more templates or libraries), modify, set or otherwise handle (such as in a user interface of the negotiation solution 232 and/or RPA system 154) various rules, thresholds, conditional procedures, workflows, model parameters, and the like that determine, or recommend, a negotiation action or plan for a lending transaction negotiation based on one or more events, conditions, states, actions, or the like, where the negotiation plan may be based on various factors, such as prevailing market interest rates, interest rates available to the lender from secondary lenders, risk factors of the borrower, the lender, one or more guarantors, market risk factors and the like (including predicted risk based on one or more predictive models using artificial intelligence 156), status of debt, condition of collateral 102 or assets 218 used to secure or back a loan, state of a business or business operation (e.g., receivables, payables, or the like), conditions of parties 210 (such as net worth, wealth, debt, location, and other conditions), behaviors of parties (such as behaviors indicating preferences, behaviors indicating negotiation styles), and many others. Negotiation may include negotiation of lending transaction terms and conditions, debt restructuring, foreclosure activities, setting interest rates, changes in interest rate, changes in priority of secured parties, changes in collateral 102 or assets 218 used to back or secure debt, changes in parties, changes in guarantors, changes in payment schedule, changes in principal balance (e.g., including forgiveness or acceleration of payments), and many other transactions or terms and conditions… A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction. A set of collateral items may be defined, and within that set substitution, removal or addition of collateral items may be effected. For example, a collateral item may be, without limitation: a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (US Patent Application Publication 20200294133), “Cella” in view of Haraburda, et al. (US Patent Application Publication 20200074549), “Haraburda”.
As per claim 1, Cella discloses:
A financial instrument, comprising: [0250] In embodiments the data collection systems 166 and the monitoring systems 164 may monitor one or more events related to a loan, debt, bond, factoring agreement, or other lending transaction, such as events related to requesting a loan, offering a loan, accepting a loan, providing underwriting information for a loan, providing a credit report, deferring a required payment
a principal loan amount based on the valuation of a parcel of property; and [0145-0146], [0218] The term loan collateral, collateral, item of collateral, collateral item, and the like as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan collateral may relate to any asset or property that a borrower promises to a lender as backup in exchange for a loan, and/or as security for the loan. Collateral may be any item of value that is accepted as an alternate form of repayment in case of default on a loan. Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility… Collateral may include more than one item or types of items… A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction…Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate condition to manage, include, without limitation: the legality of the condition given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the credit scores of the borrower and the lender, and other considerations.
a farm crop based variable loan amount. [0145-0146], [0191], [0218] The term loan collateral, collateral, item of collateral, collateral item, and the like as utilized herein should be understood broadly. Without limitation to any other aspect or description of the present disclosure, a loan collateral may relate to any asset or property that a borrower promises to a lender as backup in exchange for a loan, and/or as security for the loan. Collateral may be any item of value that is accepted as an alternate form of repayment in case of default on a loan. Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop, a municipal facility… Collateral may include more than one item or types of items… A collateral item may describe an asset, a property, a value or other item defined as a security for a loan or a transaction… Certain considerations for the person of skill in the art, or embodiments of the present disclosure in choosing an appropriate condition to manage, include, without limitation: the legality of the condition given the jurisdiction of the transaction, the data available for a given collateral, the anticipated transaction type (loan, bond or debt), the specific type of collateral, the ratio of the loan to value, the ratio of the collateral to the loan, the gross transaction/loan amount, the credit scores of the borrower and the lender, and other considerations…In certain embodiments, an offset collateral references an item that has a value correlation with an item of collateral—for example an offset collateral may exhibit similar price movements, volatility, storage requirements, or the like for an item of collateral. In certain embodiments, similar collateral may be aggregated to form a larger security interest or collateral for an additional loan or distribution, or transaction. In certain embodiments, offset collateral may be utilized to inform a valuation of the collateral.
Cella disclose providing loans based on the value of a crop [0145-0146], [0191], however is silent that the value for the crop is based on a price for a farm crop on a farm crop index.  
Haraburda, however discloses it was known in the art at the time the invention was filed to determine a value of a crop based on a price for a farm crop on a farm crop index. [0041] To assess commodity transactions, example systems and methods can provide a family of data-driven, volume-weighted grain indexes and price assessments, which reflect continuous calculations of real time market values of physical grain within a series of rolling grain delivery periods. These calculations of market values may be distributed in two distinct series: (i) a price series representing the market clearing cash price for physical grain transactions, and (ii) a basis series representing the marketing clearing offset that grain buyers apply to futures related to the underlying commodity. Within each series, for instance, values are calculated and distributed relative to twelve rolling delivery windows, where each delivery window is one month long. To provide more accurate pricing information for a given geographical area, the grain indexes and price assessments can account for facility capacity, utilization, and throughput.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ability to price commodities using as an index as taught by Haraburda, doing so provides more accurate pricing information for a given geographic area [0004].

As per claim 2, Cella discloses:
further including a parcel value variable loan amount based on a comparison of an initial parcel value at a loan commencement date and a parcel value at a subsequent date. [0145], [0222], [0900], [0913] One or more group of off-set items of collateral may be identified (step S824) where each item in a group of off-set items of collateral shares a common attribute with at least one of the items of collateral. Marketplace information may then be monitored for data related to off-set items of collateral (step S826). The monitored marketplace information regarding one or more off-set items of collateral may be used to update a value of an item of collateral (step S828). The loan-entry in the distributed ledger may be updated (5830) with the updated value of the item of collateral… The smart contract services circuit 6110 may also redefine the subset of collateral 6116 based on an updated value for an item of collateral, thus rebalancing the items of collateral used for a set of loans based on the values of the collateral items. The identification of the subset of collateral 6116 may be identified in real-time when the common attribute changes in real time (e.g., a status of an item of collateral or whether collateral is in transit during a defined time period)… Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop

As per claim 3, Cella discloses:
further including a parcel value variable loan amount based on a differential between an initial parcel value at a loan commencement date and a parcel value from a third party index of real estate values. [0145], [0222], [0242], [0276], [0900], [0913] One or more group of off-set items of collateral may be identified (step S824) where each item in a group of off-set items of collateral shares a common attribute with at least one of the items of collateral. Marketplace information may then be monitored for data related to off-set items of collateral (step S826). The monitored marketplace information regarding one or more off-set items of collateral may be used to update a value of an item of collateral (step S828). The loan-entry in the distributed ledger may be updated (5830) with the updated value of the item of collateral… The smart contract services circuit 6110 may also redefine the subset of collateral 6116 based on an updated value for an item of collateral, thus rebalancing the items of collateral used for a set of loans based on the values of the collateral items. The identification of the subset of collateral 6116 may be identified in real-time when the common attribute changes in real time (e.g., a status of an item of collateral or whether collateral is in transit during a defined time period)… Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop… In embodiments, the platform or system may further include a market value data collection service that monitors and reports on marketplace information relevant to the value of the collateral…Information may be linked to external information (e.g., external sources).


Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cella (in view of Haraburda in view of Dines, et al. (US Patent Application Publication 20030163401), “Dines”.
As per claim 4, Cella does not expressly disclose the following, Dines, however discloses:
wherein at least a portion of the farm crop based variable loan amount is based on a number of bushels of a farm crop at a set price determined by a third party index for the crop. [0007], [0033-0035] In general, the Government establishes a price level, in units such as cents per bushel, which serves as a floor price. If the market price drops below the government-established floor price, the Government may compensate agricultural producers by making up the difference between the government-established floor price and the market price… Further assume that the parties agree to limit the principal adjustments. If the market price falls below $1.36, no further principal adjustments will be made. Moreover, the farmer will be liable for at least fifty percent of the principal. If the parties agree that principal adjustments 18 are made in equal amounts, the principal 14 would be reduced by approximately 1.13636 percent for every penny per bushel the market price falls below $1.80. If the market price falls to $1.36 per bushel, then principal will have been reduced by fifty percent, and will be reduced no further.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cella with the ability to use a number of bushels at a set price to determine a portion of the loan amount as taught by Dines, doing so further allows the principle to be adjusted based on the market price of the bushel [0033-0035].

As per claim 5, Cella does not expressly disclose the following, Dines, however discloses::
wherein at least a portion of the farm crop based variable loan amount is based on a number of bushels of a farm crop and wherein the number of bushels is determined based on analysis of previous seasonal yields of bushels of the farm crop on the parcel. [0007], [0033-0035], [0088-0089] Further assume that the parties agree to limit the principal adjustments. If the market price falls below $1.36, no further principal adjustments will be made. Moreover, the farmer will be liable for at least fifty percent of the principal. If the parties agree that principal adjustments 18 are made in equal amounts, the principal 14 would be reduced by approximately 1.13636 percent for every penny per bushel the market price falls below $1.80. If the market price falls to $1.36 per bushel, then principal will have been reduced by fifty percent, and will be reduced no further…A young farmer who farms a thousand acres as a tenant, and has the opportunity to buy five hundred acres for $2000 per acre, can now bring his future production to the present or use it in a sinking fund way. The land is in Illinois and has generally produced at the state average of 45 bushels per acre. He would like to sell the cumulate output from the land for the next ten years for an up-front cash loan. He offers a guaranteed annual yield of 40 bushels per acre or twenty thousand bushels a year or two hundred thousand bushels over the ten-year time frame, and offers to give the buyer an additional bonus of the first bushel over 45 on any given year, but keeping any other increase. Again assume a $5.00 per bushel cost index and a market price just slightly over that number. The interest cost portion of this cost is $0.50 and since the money is going to be up front the buyer offers to pay 105% of the cost basis (index) for the ten year price, and wants an offset due to the up front capital of $0.40 per bushel because he has replaced some of the capital costs… The young farmer is saving direct interest costs on mortgage basis, so he agrees to the pricing structure--$5.25 less the $0.40 or $4.80 a bushel, and a total up front loan amount of $960,000.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cella with the ability to use a number of bushels at a set price to determine a portion of the loan amount as taught by Dines, doing so further allows the mortgage to be adjusted based on a pricing structure that factors in the cost of the bushels based on previous years produced and the total loan amount [0088-00895].

As per claim 7, Cella does not expressly disclose the following, Dines, however discloses:
wherein at least a portion of the variable loan amount is a value based on a number of bushels of a farm crop based on a contract price for that farm crop. [0007], [0033-0035], [0069], [0088-0089] The transactions described herein may be implemented by a contract between the parties, but the invention is not limited to circumstances in which the terms are memorialized in a single contract. The invention encompasses, for example, a loan agreement and a separate agreement pertaining to the sharing of risk, reward, or both…Further assume that the parties agree to limit the principal adjustments. If the market price falls below $1.36, no further principal adjustments will be made. Moreover, the farmer will be liable for at least fifty percent of the principal. If the parties agree that principal adjustments 18 are made in equal amounts, the principal 14 would be reduced by approximately 1.13636 percent for every penny per bushel the market price falls below $1.80. If the market price falls to $1.36 per bushel, then principal will have been reduced by fifty percent, and will be reduced no further
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cella with the ability to have the variable loan amount is a value based on a number of bushels of a farm crop based on a contract price for that farm crop as taught by Dines, doing so further allows the terms to memorialized in a single contract [0016].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cella (in view of Haraburda in view of Garg (US Patent Application Publication 20180330435), “Garg”.
As per claim 6, Cella does not expressly disclose the following, Murphy, however discloses::
wherein at least a portion of the farm crop based variable loan amount is a monetary value of a percentage of a crop yield for the parcel. [0009], [0016], [0084] Furthermore, the system can also automatically set a loan amount for such a loan based on a loan risk score and an estimated productivity of the farm thus derived by the system… based on the set of features, identifying a crop present on the farm in Block S130, estimating a land area of the crop present on the farm in Block S132, and estimating a yield per unit land area of the crop present on the farm in Block S134; accessing a production cost per unit land area of the crop planted and a market price of the crop in the geographic region in Block S136; estimating a productivity score of the farm based on the yield per unit land area, the production cost per unit land area, the market price, and the land area of the crop present on the farm in Block S142; and returning the productivity score to the user in Block S150… For example, the system can calculate the risk score: as a function of estimated yield from the farm or including a binary value (e.g., “1” or “0”) based on whether the estimated yield from the farm exceeds a threshold yield (e.g., an absolute preset threshold yield per unit land area for the crop or 80% of the average predicted yield in the geographic region for the current crop season)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cella with the ability to factor in the predicted crop yield when setting a loan amount as taught by Garg, doing so further allows the loan amount be based on the estimate yields of the farm [0014-0016].


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cella in view of Dines, et al. (US Patent Application Publication 20030163401), “Dines”.
As per claim 13, Cella does not expressly disclose the following, Dines, however discloses:
wherein determining a farm crop based variable loan amount based on price data, stored in memory, for a farm crop includes determining a number of bushels of a farm crop at a set price to be used to determine the farm crop based variable loan amount.  [0007], [0033-0035] In general, the Government establishes a price level, in units such as cents per bushel, which serves as a floor price. If the market price drops below the government-established floor price, the Government may compensate agricultural producers by making up the difference between the government-established floor price and the market price… Further assume that the parties agree to limit the principal adjustments. If the market price falls below $1.36, no further principal adjustments will be made. Moreover, the farmer will be liable for at least fifty percent of the principal. If the parties agree that principal adjustments 18 are made in equal amounts, the principal 14 would be reduced by approximately 1.13636 percent for every penny per bushel the market price falls below $1.80. If the market price falls to $1.36 per bushel, then principal will have been reduced by fifty percent, and will be reduced no further.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Cella with the ability to use a number of bushels at a set price to determine a portion of the loan amount as taught by Dines, doing so further allows the principle to be adjusted based on the market price of the bushel [0033-0035].

As per claim 14, Cella discloses:
further including reducing the number of bushels to be used to determine the farm crop based variable loan amount as an applicant makes payments to a lender of the financial instrument. [0137], [0145-0146], [0213] wherein Cella discloses adjusting the collateral (akin to the number of bushels based on payments being made) Collateral may be any item of value that is accepted as an alternate form of repayment in case of default on a loan. Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop… The exchange includes the condition that, upon repayment of the loan, the title reverts to the borrower and/or the lien on the property is removed… Without limitation to any other aspect or description of the present disclosure, a collateral item or set of collateral items may also be used in conjunction with other terms to an agreement or loan, such as a representation, a warranty, an indemnity, a covenant, a balance of debt, a fixed interest rate, a variable interest rate, a payment amount, a payment schedule, a balloon payment schedule, a specification of collateral, a specification of substitutability of collateral, a security, a personal guarantee, a lien, a duration, a foreclose condition, a default condition, and a consequence of default. In certain embodiments, a smart contract may calculate whether a borrower has satisfied conditions or covenants and in cases where the borrower has not satisfied such conditions or covenants, may enable automated action or trigger another conditions or terms that may affect the status, ownership or transfer of a collateral item, or initiate the substitution, removal or addition of collateral items to a set of collateral for a loan.

As per claim 15, Cella discloses:
further including dividing the financial instrument into a number of segments each containing a portion of the principal loan amount and the farm crop based variable loan amount and reducing the number of bushels to be used to determine the farm crop based variable loan amount based on the percentage of a number of segments paid off by an applicant as compared to the total number of segments.  [0135 - 0137], [0145-0146], [0189], [0213] wherein Cella discloses adjusting the collateral (akin to the number of bushels based on payments being made) Collateral may be any item of value that is accepted as an alternate form of repayment in case of default on a loan. Collateral may include any number of physical or virtual items such as a vehicle, a ship, a plane, a building, a home, real estate property, undeveloped land, a farm, a crop… The exchange includes the condition that, upon repayment of the loan, the title reverts to the borrower and/or the lien on the property is removed… Without limitation to any other aspect or description of the present disclosure, a collateral item or set of collateral items may also be used in conjunction with other terms to an agreement or loan, such as a representation, a warranty, an indemnity, a covenant, a balance of debt, a fixed interest rate, a variable interest rate, a payment amount, a payment schedule, a balloon payment schedule, a specification of collateral, a specification of substitutability of collateral, a security, a personal guarantee, a lien, a duration, a foreclose condition, a default condition, and a consequence of default. In certain embodiments, a smart contract may calculate whether a borrower has satisfied conditions or covenants and in cases where the borrower has not satisfied such conditions or covenants, may enable automated action or trigger another conditions or terms that may affect the status, ownership or transfer of a collateral item, or initiate the substitution, removal or addition of collateral items to a set of collateral for a loan… In certain embodiments, the smart contract service may automatically commit one of the borrower or the lender to the terms (at least as an offer), and may present the offer to the other one of the borrower or the lender for execution. In certain embodiments, a loan agreement may include multiple borrowers and/or multiple lenders, for example where a set of loans includes a number of beneficiaries of payment on the set of loans, and/or a number of borrowers on the set of loans. In certain embodiments, the risks and/or obligations of the set of loans may be individualized (e.g., each borrower and/or lender is related to specific loans of the set of loans), apportioned (e.g., a default on a particular loan has an associated loss apportioned between the lenders), and/or combinations of these (e.g., one or more subsets of the set of loans is treated individually and/or apportioned)
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider (US Patent 6990459) discloses “The output generated through an interactive session between the user and the present invention is a farm management plan. This farm management plan reflects the user's preferences towards particular crops, available resources, management capabilities and level of risk aversion. In addition, the farm management plan compiles a list of production inputs (including, without limitation, seed, chemical, fertilizer, etc.) and other associated plan elements (including, without limitation, level and type of crop insurance policies, forward production contracts, operating loan requirements, etc.).”  Murphy (US Patent 7844475) discloses “Production facts include without limitation such information in the context of a grain operation, the number of acres farmed that are owned, the number of acres farmed that are cash rent, the number of acres farmed that are crop share, the amount of annual farm payments, annual cash rent, the nominal annual grain sales, the total number of bushels of on-farm storage capacity, the amount of available on-farm storage capacity, and the major markets where the producer sells grain. Production information may also include the number of total bushels pre-sold, the pre-selling price per bushel, the total number of bushels that are not pre-sold, the expected price for the total bushels that are not pre-sold, total government payments, the total expected income, and the total income assured through federal crop insurance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694